Citation Nr: 1313177	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected chronic bronchitis.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected recurrent major depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, and a September 2012 rating decision issued by the VA Appeals Management Center (AMC) in Washington, D.C., which implemented the Board's grant of service connection for recurrent major depression, assigning an initial 10 percent disability rating, effective January 29, 2004.  

In a February 2005 rating decision, the RO increased the Veteran's disability rating for bronchitis from noncompensable to 10 percent, effective May 5, 2005.  In a May 2011 rating decision, the RO raised the disability rating to 60 percent, effective April 1, 2003.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran was scheduled for a hearing before a Veterans Law Judge in February 2008.  He did not attend his hearing, and the RO assumed that he failed to report.  However, in a March 2009 statement, his current representative stated that the Veteran went to the hearing, but his previous representative was ill and had to leave.  The previous representative died a few days later.  His current representative stated that he did not want another hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2012).

This matter was previously before the Board in September 2006, April 2009, April 2011, and September 2012 at which time it was remanded for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders as they apply to the issue being decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a higher initial rating for service-connected acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's chronic bronchitis has not been manifested by FEV-1, FEV-1/FVC, or DLCO (SB) of less than 40 percent the predicted value, and there is no evidence of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension, an episode of acute respiratory failure, the requirement of outpatient oxygen therapy, or maximum oxygen consumption of 15 to 20 ml/kg/min with cardiorespiratory limit.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Codes 6600, 6602 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and )5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in May 2004, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by an April 2009 letter.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, a February 2010 Supplemental Statement of the Case reflects readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a Statement of the Case or a Supplemental Statement of the Case, is sufficient to cure a timing defect).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment record and records from various federal agencies.  Additionally, the Veteran was provided a proper VA examination in July 2012 to evaluate the current severity of his chronic bronchitis.  The examination contained all of the information necessary to properly evaluate his claim and considered all of the relevant medical and lay evidence.  

As noted above, the issue on appeal was previously before the Board in September 2006, April 2009, April 2011, and September 2012, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided notice fully compliant with the VCAA and current case law, all VA records identified were obtained, it was determined that the Veteran did not want a hearing before the Board, and all of the evidence of record was considered by the agency of original jurisdiction in a Supplemental Statement of the Case.  Since the record reflects compliance with the aforementioned remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

There is no additional notice that must be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for increased rating was received in January 2004.  Therefore, the relevant focus for adjudicating an increased rating claim is the period beginning one year prior to the claim for increase, or in this case, January 2003.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2012).  

The Veteran's service-connected chronic bronchitis is currently rated as 60 percent disabling, effective April 1, 2003, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 (2012).  The Veteran asserts that his bronchitis warrants a disability rating in excess of the currently assigned 60 percent.  

Under Diagnostic Code 6600, the next highest possible rating, a maximum 100 percent disability rating, is warranted where pulmonary function testing (PFT) reveals Forced Expiratory Volume in one second (FEV-1) of less than 40 percent of predicted value; or a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of less than 40 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40 percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2012).

The Board notes that VA amended the Rating Schedule concerning respiratory conditions, effective from October 6, 2006.  VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions, which state:

(1) PFTs are required to evaluate respiratory conditions except: (i) When the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, evaluation should be based on alternative criteria.  (ii) When pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  (iii) When there have been one or more episodes of acute respiratory failure.  (iv) When outpatient oxygen therapy is required.

(2) If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.

(3) When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.

(4) Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.

(5) When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values should be used for rating purposes.

(6) When the results of different PFTs (FEV-1, FVC, etc.) are disparate (so that the level of evaluation would differ depending on which test result is used), the test result that the examiner stated most accurately reflects the level of disability should be used for evaluation.

(7) If the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

The first PFT of record, and the first evidence indicating an increase in the severity of the Veteran's disability during the relevant period, was completed in April 2003.  At that point, the post-bronchodilator results revealed FEV-1 of 58 percent of the predicted value.  The percentage of predicted value was not provided for FEV-1/FVC but the measurement was 57.  A DLCO result was not provided for post-bronchodilator test but the pre-bronchodilator result was 52 percent of the predicted value.  

A June 2004 VA General Medical Examination did not include PFT testing and there was no pulmonary and no cardiovascular disability noted other than acute bronchitis by history.  

The next PFT was completed in March 2005 in connection with a May 2005 VA examination.  The post-bronchodilator FEV-1 result was 79 percent of the predicted value.  An FEV-1/FVC or DLCO result was not obtained.  The examiner stated that there were no periods of incapacitation, there was no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or restrictive disease, and his chest X-ray was normal.

In March 2007, a PFT obtained in conjunction with a February 2007 VA examination revealed post-bronchodilator FEV-1 of 77 percent predicted and FEV-1/FVC of 74 percent predicted (the pre-bronchodilator result was 75 percent of the predicted value).  A DLCO result was not provided.   The examiner found no periods of incapacitation, and no evidence of cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy.  The Veteran reported continued, sole use of an inhaled bronchodilator.  

In August 2009, the Veteran was provided a VA respiratory examination.  Although PFT results were not obtained at that time, the examiner found no periods of incapacitation and no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  Again, the Veteran reported sole use of an inhaled bronchodilator.  

During the July 2012 VA examination, post-bronchodilator PFT results revealed FEV-1 of 74 percent predicted and FEV-1/FVC of 60 percent predicted.  A DLCO result was not provided for post-bronchodilator testing, as the examiner stated that FEV-1/FVC most accurately reflected the level of the Veteran's disability.  A pre-bronchodilator DLCO result of 43 percent predicted was recorded.  An exercise capacity test was not performed.  The Board notes that in the opinion section of the examination report, the examiner stated that the FEV/FVC percent had progressively worsened and that it was 58 percent in the March 2007 PFT and was currently 49 percent.  However, the Board notes that these are actual values, not the percent of predicted values, and, therefore, not the appropriate measurement for evaluating the disability under the current rating criteria.  Nevertheless, the value is still greater than 40.  The examiner noted that the heart examination was normal and did not diagnose any other disability related to service-connected chronic bronchitis.  

After reviewing the evidence of record the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for a disability rating higher than 60 percent, or the maximum 100 percent, at any time during the appeal period.  At no time has a PFT demonstrated an FEV-1, FEV-1/FVC, or DLCO (SB) of less than 40 percent.  An exercise test was not performed.  At no time has cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), an episode of acute respiratory failure, the requirement of outpatient oxygen therapy, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) been demonstrated.  In other words, the Veteran's service-connected chronic bronchitis has been no more than 60 percent disabling during the relevant time period.  Therefore, the rating cannot be "staged" because the 60 percent rating is the greatest level of functional impairment that has been demonstrated.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2012), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

The Board finds that the rating criteria contemplate the Veteran's chronic bronchitis disability.  The Veteran's disability is manifested by decreased pulmonary functioning and the rating criteria are based on pulmonary functioning.  38 C.F.R. 
§ 4.85.  These manifestations are contemplated in the rating criteria.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Board notes that a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran reported during the February 2007 VA examination that he was a retired judge who worked part time as a lawyer.  Although he reported many embarrassing situations in court due to unexpected coughing paroxysms, he did not and has not alleged unemployability.  Moreover, while examiners have noted significant effects of his disability on employment, no medical professional has found him unemployable due to his service-connected chronic bronchitis disability.  In fact, the July 2012 VA examiner stated that the Veteran was able to perform sedentary employment.  Thus, further consideration of entitlement to TDIU is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 60 percent for service-connected chronic bronchitis is denied.  


REMAND

In a September 2012 rating decision, the Board's grant of service connection for an acquired psychiatric disability was implemented by the RO.  Specifically, the Veteran's disability, characterized as recurrent major depression, was assigned an initial 10 percent disability rating, effective as of January 29, 2004.  The Veteran submitted a notice of disagreement with this decision in March 2013.  A Statement of the Case has not been issued as it relates to this issue.  The Board is required to remand the issue so that the Veteran may be provided with a Statement of the Case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:
	
The RO/AMC shall issue a Statement of the Case on the issue of entitlement to an initial disability rating greater than 10 percent for the service-connected recurrent major depression as implemented in the September 2012 rating decision.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


